                          Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 1 of 27

   AO 106(Rev. 04/10) Application for a Search Warrant                 Authorized and approved:


                                        United States District Court                                                     FILED
                                                                      for the                                            ffOV 20 2020
                                                          Western District of Oklahoma
                                                                                                                                 feDKR SHIN
                                                                                                                              leTHl
                In the Matter ofthe Search of
            (Briefly describe the property to he searched                ^
             or identify the person by name and address)                 ^         Case No. M-20-   sr5
     A Deli Model P58F Laptop with Barcode Number
 38533378754 and Service Tag (S/N) HP9S1C2 Currently
  Located in Secure Evidence Storage at the HSI Office in
                        Oklahoma City, OK
                                               APPLICATION FOR A SEARCH WARRANT

             I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):
        See Attachment A (Device 2)

   located in the              Western               District of             Oklahoma          ,there is now concealed (identify the
   person or describe the property to be seized)'.

       See Attachment B


             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more)'.
                    ivf evidence of a crime;
                    [vf contraband, fruits of crime, or other items illegally possessed;
                    □ property designed for use, intended for use, or used in committing a crime;
                    □ a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:

                Code Section                                                       Offense Description
   21 U.S.C.§ 841(a)(1)                                            Drug Trafficking
   21 U.S.C. § 846                                                 Drug Conspiracy

              The application is based on these facts:
            See attached Affidavit


              sf Continued on the attached sheet.
              □ Delayed notice of         days (give exact ending date if more than 30 days: _                           ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                               Applicant's signature

                                                                                        RYDER BURPO, Special Agent, HSI
                                                                                               Printed name and title


    Sworn to before me and signed in my presence.


    Date:                       'z.a
                                                                                                  Judge s signature


    City and state: Oklahoma City, Oklahoma                                           GARY M. PURCELL, U.S. Magistrate Ju^
                                                                                                Printed name and title

AUSA: Matthew Anderson
        Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 2 of 27




                               ATTACHMENT "A"
                               Items to be searched


Device 1. Samsung SM-G960U with IMEI 359943091231694




                          S„^960U           S,N:R58MA56928W
                          iMFI - 359943091231694     REVi.i

                         iiiiiiiiiiiiiiiiiHininin
                         SKU :6412B
                                                    ZK 64GB
                         191022




                                                                      Ks
       Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 3 of 27
stij
        Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 4 of 27




Device 2. Dell Model P58F Laptop with Barcode Number 38533378754 and Service
Tag(S/N)HP9SlC2




                             if;' ■


                                           ■ ■   ■■




                                                      - >WWW<Wfe
                                                        r>.S«VK




                :3f■; "               ?'
Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 5 of 27




                                                                                      I - i -',   > ■/• .- '       '"" •; ■ ■•' ,..' •:                           >' ' '          " • ' '
                                                                  I   *■» ' , '   . ^ 'i               ■    * V       "   t           ' " v.- - •■•'■ ■ v."-: .     :■■•. ".■fi, • .■■■■•■ ■ , ' : . •
                                                                                   '    I    -       t ■.                                   .        / .                     '     '           . ..
                                                                 ISA ®VJb/
                                                                 \Oy wniri..,f?iSyi AW                               fMl                     SD can ICES-S
                                                                                                                                                       DP/N:(B)/NMB-3
                                                                                                                                                              Mi2MM AOO   Reg Type
                                                                                                                                                                      (B) Reg Model:
                                                                                                                                                                                   No.:P58F
                                                                                                                                                                                        P58F001
                                                                MIMllB lllll lliilllll III m lliii                                        38533378754                                             "^ S^ziiAaMA
                                                              SERV\CETAG(S/N)-.HP9S1C2                            MFGYR:2016 express service code jwww.dell.com DPC
                                    K^yyv.5-uV;»-!v^3:as^
                                        ~                 rlT^iffrffftfftf*^'"'
                                             imiiiMiii n g5^v»




'fal,;aiJiiLi''■ .:..^»jlliiiM«»"




i:-! ,:ijl'i
                                                                                  Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 6 of 27




                                                                        mm
           Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 7 of 27




                                    ATTACHMENT B


      1.      All records on the Devices described in Attachment A that relate to violations

of 21 U.S.C. §§ 841(a)(1), 846 involving STULL including information pertaining to the

following matters:

               a.     Lists of customers and related identifying information;

               b.     Types, amounts, and prices of controlled substances as well as dates,

      places, and amounts of speeific transactions;

               c.     Any information related to sourees of controlled substances

      (including names, addresses, phone numbers, emails, notes or any other identifying

      information);

               d.     Any information concerning the transportation or shipment of

      controlled substances;

               e.     Communications regarding controlled substance offenses;

               f.     All bank records, checks, credit card bills, account information, and

       other financial records;

               g.     Evidence related to the possession, use, storage, or purchase of any

      vehicles, vessels, or other items that could be used as a means of transporting

       controlled substances;

               h.     Evidence, including geolocation records, related to locations used as

       meeting places, places used to store proceeds, instrumentalities, controlled




                                                                                         ' h
             Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 8 of 27




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA


 IN THE MATTER OF THE SEARCH
 OF A SAMSUNG SM-G960U PHONE
 WITH IMEI 359943091231694 AND A
 DELL MODEL P58E LAPTOP WITH
                                                Case No.
 BARCODE NUMBER 38533378754
 AND SERVICE TAG (S/N)HP9S1C2
 CURRENTLY LOCATED IN
 SECURE EVIDENCE STORAGE AT
 THE HSI OFFICE IN OKLAHOMA
 CITY,OK


                             AFFIDAVIT IN SUPPORT OF
                  AN APPLICATION FOR A SEARCH WARRANT

       I, Ryder Burpo, being duly sworn, hereby depose and state as follows:

                   INTRODUCTION AND AGENT BACKGROUND

        1.     I make this affidavit in support of an applieation under Rule 41 of the

Federal Rules of Criminal Proeedure for a seareh warrant authorizing the examination of

property—eleetronie deviees—^whieh are eurrently in law enforeement possession, and

the extraetion from that property of electronieally stored information deseribed in

Attachment B.


       2.      I am an investigative or law enforeement officer within the meaning of 18

U.S.C. § 2510(7), that is, an officer of the United States who is empowered by law to

conduct investigations of and to make arrests for offenses enumerated in 18 U.S.C.

§ 2516.1 have bene employed as a Special Agent ofthe U.S. Department of Homeland

Security, Homeland Security Investigations(HSI)since June 2019.1 am presently

assigned to the HSI office in Oklahoma City, Oklahoma (hereinafter referred to as HSI
             Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 9 of 27




Oklahoma City). As a Special Agent, I am authorized to conduct criminal investigations

of violations of the United States and to execute warrants issued under the authority of

the United States.


        3.     I have received approximately 28 weeks of specialized training at the

Federal Law Enforcement Training Center in the enforcement of federal laws. Before my

current position, I was employed by the Law Enforcement Support Center as a Eaw

Enforcement Specialist for two and a half years. Prior to that I served as an Unmanned

Aerial Vehicle operator in the United States Army.

       4.      I have arrested, interviewed, and debriefed individuals who have been

involved and have personal knowledge of importing, transporting, and concealing

controlled substances, as well as the amassing, spending, converting, transporting,

distributing, laundering and concealing of proceeds from controlled substance trafficking

and smuggling. I have testified in judicial proceedings concerning the prosecution for

violations of laws related to the unlawful possession of firearms and smuggling and

trafficking of contraband, including controlled substances. I have been the affiant of

search warrants, including warrants authorizing the search of electronic devices.

        5.     Based on my training and experience, I know that individuals who are

involved in criminal organizations maintain books, records, receipts, notes, ledgers, and

other papers relating to their clients and associates. Furthermore, based on my training

and experience, I know that these individuals often utilize phones, computers, emails, text

messages, and other computer-facilitated communication software to communicate and

maintain contact with their clients and associates.
          Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 10 of 27




       6.     The facts in this affidavit come from my personal observations, my training

and experience, and information obtained from other agents and witnesses. This affidavit

is intended to show merely that there is sufficient probable cause for the requested

warrant and does not set forth all of my knowledge about this matter.

       7.     Based on the facts set forth in this affidavit, I believe that there is probable

cause that Wallace Bradley STULL violated Title 21, United States Code, Sections

841(a)(1) and 846. Specifically, there is probable cause to believe that STULL possessed

with the intent to distribute marijuana and conspired with others, known and unknown, to

possess with the intent to distribute marijuana. There is also probable cause to believe

that the information described in Attachment B will constitute evidence of these criminal

violations and will lead to the identification of individuals who are engaged in the

commission of these offenses.


              IDENTIFICATION OF THE DEVICES TO BE EXAMINED


        8.    This affidavit is made in support of an application for a warrant to search a

Samsung SM-G960U with IMEl 359943091231694, hereinafter "Device 1", and a Dell

Model P58F Laptop with Barcode Number 38533378754 and Service Tag(S/N)

HP9S1C2, hereinafter "Device 2." Collectively, Device 1 and Device 2 will be referred to

as the "Devices." The Devices are currently in secure evidence storage at HSI Oklahoma

City, located at 3625 NW 56"^ St, Oklahoma City, OK.

        9.    The applied-for warrant would authorize the forensic examination ofthe

Devices for the purpose of identifying electronically stored data particularly described in

Attachment B.
          Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 11 of 27




                              FACTUAL BACKGROUND


        10.   On October 23, 2020, HSI Oklahoma City received information from HSI

Medford, Oregon about a suspicious shipment being shipped to the Old Dominion freight

terminal in Oklahoma City. The shipping manifest listed the shipment as two pallets of

synthetic gloves with a weight of2,675 pounds. The two-pallet shipment was being

shipped by STULL at Pacific Supply in Eagle Point, Oregon to "Mike" at Sun Gloves,

13505 Railway Drive, #G, Oklahoma City, OK 73114.

        11.   On November 2, 2020, law enforcement confirmed the shipment was at the

Old Dominion freight yard at 1400 S. Skyline Drive in Oklahoma City. The shipment

consisted oftwo pallets, each pallet consisting of approximately 36 cardboard boxes

shrink-wrapped together. I arranged for an Oklahoma City Police Department K-9 to

conduct a free-air sniff of the shipment. The free air sniff resulted in positive indications

for the odor of controlled substances from boxes on both pallets. A state search warrant

for the shipment was subsequently obtained.

        12.   At approximately 10:00 a.m., HSI Oklahoma City, DBA Oklahoma City,

and Oklahoma City Police Department personnel executed the search warrant by cutting

the shrink wrap around one ofthe pallets and opened each ofthe 36 boxes. Three boxes

contained only vacuum sealed bags of marijuana. Seventeen boxes contained vacuum

sealed bags of marijuana along with boxes of latex gloves. The remaining sixteen boxes

contained latex gloves. Agents looked in only one box from the second pallet that

contained only vacuum sealed bags of marijuana.
         Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 12 of 27




       13.   On November 3, 2020, HSI Oklahoma City and DBA Oklahoma City

conducted a controlled delivery ofthe marijuana from Old Dominion to 13505 Railway

Drive Suite G, Oklahoma City, Oklahoma 73114. An older white male was observed by

law enforcement receiving the two pallets containing marijuana and signing for the

shipment. This older white male was subsequently identified as STULL.

       14.   Approximately thirty minutes after the suspected marijuana was delivered

to the Railway Drive warehouse, agents observed a blue Ford Escape arrive at the

warehouse. Agents observed a younger white male briefly enter the door to Suite G ofthe

warehouse and speak with STULL. Agents then observed both males depart the

warehouse in separate vehicles and travel in tandem away from the business. STULL was

observed departing the location in a white Ford F250 pickup bearing Oklahoma tag LFC

897. Registration information on the F250 returned to Conner STLVLNSON,2811

Drakestone Avenue in Oklahoma City, Oklahoma. The younger white male was observed

departing in blue Ford Escape and later identified as STLVLNSON.

       15.   Several minutes later, Agents observed a blue Ford Escape in the driveway

of 2811 Drakestone Avenue. Surveillance agents observed the white F250 appear to

make several "heat runs" after departing the Railway Drive warehouse that appeared

designed to determine whether he was being followed. Law enforcement eventually

stopped the F250 a short distance away from the Drakestone address and the driver was

detained. The older white male driver ofthe F250 was identified by California Driver's

License as STULL.
          Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 13 of 27




        16.   DEA Oklahoma City seized the Ford F250 for purposes of administrative

forfeiture based on its use to faeilitate the distribution of eontrolled substances and based

on its purchase through the use of proceeds from illegal acts. Prior to its seizure, law

enforcement inventoried its contents. During the inventory of the vehicle, law

enforcement discovered and seized $2,400 of U.S. currency and receipts for a hotel in

Oregon just prior to the shipment of marijuana, a ledger containing prices and names of

marijuana strains, the names of which were the same as the vacuum sealed bags that were

seized. Law enforcement also discovered the Devices inside the Ford F250. Later that


day, law enforcement executed a search warrant at the Railway Drive warehouse and

ultimately recovered 328 pounds of marijuana.

        17.   Based on my training and experience, I believe STULL was knowingly

receiving marijuana from Oregon at 13505 Railway Drive, Oklahoma City, Oklahoma

according to the bill of lading, the attempted heat runs after he left 13505 Railway Drive,

and the fact the marijuana was concealed within boxes with latex gloves. Given the

amount of marijuana, it is my beliefthat STULL intended to distribute the marijuana.

        18.   The Devices are currently located in secure evidence storage at HSI

Oklahoma City, located at 3625 NW 56th St., Oklahoma City, OK.In my training and

experience, I know that the Devices have been stored in a manner in which its contents

are (to the extent material to this investigation) in substantially the same state as they

were when the Devices first came into the possession of HSI.

        19.   Based on my training, experience, and research, I know that Device 1 has

the capability to serve as a wireless telephone, digital camera, portable media player, GPS
          Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 14 of 27




navigation device, and PDA.In my training and experience, examining data stored on a

device of this type can uncover, among other things, evidence that reveals or suggests

who possessed or used Device 1.

        20.   From my training and experience, I know that drug trafficking is a

conspiratorial crime. Individuals who possess controlled substances do so with the

assistance of others. Drug traffickers often use their cell phones to communicate with

other members of the drug trafficking organization. Records ofthese communications,

and the contact information of other conspirators are often saved in the phone.

        21.   An examination can reveal the approximate location of the Device 1 and

the user by associating a specific date and time with: historical GPS data, historical cell-

site data, and logs of Wi-Fi networks. Additionally, an examination can reveal the

Devices' unique identifiers (phone number, IMEI,IMSI, etc.). These unique identifiers

can be used to compel material records from the cell phone service provider such as call

logs, billing information, and historical cell-site data.

        22.   Based on my training, experience, and research, I know that Device 2 has

the capability to serve as a wireless communication device, portable media player, and

PDA.In my training and experience, examining data stored on a device of this type can

uncover, among other things, evidence that reveals or suggests who possessed or used

Device 2.


        23.   From my training and experience, I know that drug trafficking is a

conspiratorial crime. Individuals who possess controlled substances do so with the

assistance of others. Drug traffickers often use their laptops to communicate with other


                                               7
          Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 15 of 27




members of the drug trafficking organization. Records of these communieations, and the

contact information of other conspirators are often saved in the laptop.

        24.   An examination can reveal the approximate location of the Device 2 and

the user by associating a specific date and time with logs of Wi-Fi networks.

Additionally, an examination can reveal the Deviees' unique identifiers(MAC address,

CPU Serial number, etc.). These unique identifiers can be used to compel material

records from the internet service provider such as Internet Service provider logs, and

billing information.

              ELECTRONIC STORAGE AND FORENSIC ANALYSIS


        25.   I know based upon my training and experience that computer hardware,

software, documentation, passwords, and data security devices may be important to a

criminal investigation in two distinct and important respects:(1)the objects themselves

may be instrumentalities, fruits, or evidence of crime, and/or(2)the objects may have

been used to collect and store information about crimes (in the form of electronic data).

Rule 41 of the Federal Rules of Criminal Procedure permits the government to search and

seize computer hardware, software, documentation, passwords, and data security devices,

which are (1)instrumentalities, fruits, or evidence of crime; or(2)storage devices for

information about crime.


       26.    Based upon my knowledge, training and experience, and consultations with

computer specialists, I know that the search and seizure ofinformation from computers

often requires agents to seize most or all electronic storage devices (along with related

peripherals) to be searched later by a qualified computer expert in a laboratory or other


                                             8
           Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 16 of 27




controlled environment. This is true because of the volume of evidence contained on


computer storage devices and the technical requirements needed to properly search those

devices.


        27.   Based upon my knowledge, training and experience, and consultation with

computer specialists, I know that searching computerized information for evidence or

instrumentalities of crime commonly requires agents to seize most or all of a computer

system's input/output peripheral devices, related software, documentation, and data

security devices (including passwords)so that a qualified computer expert can accurately

retrieve the system's data in a laboratory or other controlled environment. This is true

because the peripheral deviees which allow users to enter or retrieve data from the

storage devices vary widely in their eompatibility with other hardware and software.

Many system storage devices require particular input/output(or "I/O") devices in order to

read the data on the system. It is important that the analyst be able to properly re-

eonfigure the system as it now operates in order to accurately retrieve the evidence listed

above. In addition, the analyst needs the relevant system software (operating systems,

interfaees, and hardware drivers) and any applieations software which may have been

used to ereate the data (whether stored on hard drives or on external media), as well as,

all related instruction manuals or other documentation and data seeurity devices.

        28.   Based on my knowledge, training, and experience, I know that electronie

deviees can store information for long periods of time. Similarly, things that have been

viewed via the Internet are typically stored for some period oftime on the device. This

information can sometimes be recovered with forensics tools.
         Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 17 of 27




        29.   There is probable cause to believe that things that were onee stored on the

Devices may still be stored there, for at least the following reasons:

          a. Based on my knowledge, training, and experience, I know that computer

              files or remnants of such files can be recovered months or even years after

              they have been downloaded onto a storage medium, deleted, or viewed via

              the Internet. Electronic files downloaded to a storage medium can be stored

              for years at little or no cost. Even when files have been deleted, they can be

              recovered months or years later using forensic tools. This is because when a

              person "deletes" a file on a computer, the data contained in the file does not

              actually disappear; rather, that data remains on the storage medium until it

              is overwritten by new data.

          b. Therefore, deleted files, or remnants of deleted files, may reside in free

              space or slack space—^that is, in space on the storage medium that is not

              currently being used by an active file—for long periods oftime before they

              are overwritten. In addition, a computer's operating system may also keep a

              record of deleted data in a "swap" or "recovery" file.

          e. Wholly apart from user-generated files, computer storage media—in

              particular, computers' internal hard drives—contain electronic evidence of

              how a computer has been used, what it has been used for, and who has used

              it. To give a few examples, this forensic evidence can take the form of

              operating system configurations, artifacts from the operating system or

              application operation, file system data structures, and virtual memory


                                             10
         Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 18 of 27




             "swap" or paging files. Computer users typically do not erase or delete this

              evidence, because special software is typically required for that task.

              However, it is technically possible to delete this information.

          d. Similarly, files that have been viewed via the Internet are sometimes

              automatically downloaded into a temporary Internet director or "cache."

       30.   Forensic evidence. As further described in Attachment B,this application

seeks permission to locate not only electronically stored information that might serve as

direct evidence of the crimes described on the warrant, but also forensic evidence that

establishes how the Devices were used, the purpose of their use, who used them, and

when. There is probable cause to believe that this forensic electronic evidence might be

on the Devices because:


          a. Data on the storage medium can provide evidence of a file that was once on

             the storage medium but has since been deleted or edited, or of a deleted

             portion of a file (such as a paragraph that has been deleted from a word

             processing file). Web browsers, e-mail programs, and chat programs store

             configuration information on the storage medium that can reveal

             information such as online nicknames and passwords.

          b. Forensic evidence on a device can also indicate who has used or controlled


             the device. This "user attribution" evidence is analogous to the search for

             "indicia of occupancy" while executing a search warrant at a residence.

          e. A person with appropriate familiarity with how an electronic device works

             may, after examining the forensic evidence in its proper context, be able to


                                            11
         Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 19 of 27




              draw conclusions about how electronic devices were used, the purpose of

             their use, who used them, and when.

          d. The process of identifying the exact electronically stored information on a

             storage medium that are necessary to draw an accurate conclusion is a

              dynamic process. Electronic evidence is not always data that can be merely

             reviewed by a review team and passed along to investigators. Whether data

             stored on a computer is evidenee may depend on other information stored

             on a computer and the applieation of knowledge about how a eomputer

             behaves. Therefore, eontextual information necessary to understand other

             evidence also falls within the seope of the warrant.

          e. Further, in finding evidence of how a deviee was used, the purpose of its

             use, who used it, and when, sometimes it is necessary to establish that a

             particular thing is not present on a storage medium.

       31.   Nature ofexamination. Based on the foregoing, and eonsistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination ofthe Devices

eonsistent with the warrant. The examination may require authorities to employ

teehniques, including but not limited to computer-assisted seans of the entire medium,

that might expose many parts of the Devices to human inspection in order to determine

whether it is evidenee deseribed by the warrant.

       32.   Manner ofexecution. Because this warrant seeks only permission to

examine the devices already in law enforcement's possession, the execution of this

warrant does not involve the physical intrusion onto a premises. Consequently,I submit


                                           12
         Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 20 of 27




there is reasonable cause for the Court to authorize execution ofthe warrant at any time

in the day or night.

                                     CONCLUSION


        33.   I submit that this affidavit supports probable cause for a search warrant

authorizing the examination ofthe Devices described in Attachment A to seek the items

described in Attachment B.




                                                        RYDER BURPO
                                                        Special Agent, HSI




        Subscribed to and sworn before me on November             ,2020.




                                                        GARY M PURCELL
                                                        United States Magistrate Judge




                                            13
      Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 21 of 27




                              ATTACHMENT "A"
                                 Items to be searched

Device 1. Samsung SM-G960U with IMEI 359943091231694

            r
                                                                     O




                        SM-G960U        SIH : R5BMA56928W
                        IMEI:359943091231694      REV1.1


                        SKU :64123

                        191022                  ZK   e4GB
Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 22 of 27




                                        itawpw




                                                               (f^b
       Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 23 of 27




Device 2. Dell Model P58F Laptop with Barcode Number 38533378754 and Service
Tag(S/N) HP9S1C2
Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 24 of 27




                                                                    »' 'j'
                                                                         '                       -
                                                               -f        <    t.' V          ^
                                                                        '■•'-- »' -   ' i,           . i<   ' 1   '■   r* .
                                                               '    r
                                                                             -r ^                                             ^ iV"".,""'■   . 'i'1"
                                                                                                                                                  -.1, r-, i   > '' i.   1     . V--*
                                                                                                                                                                                        -   ■.   - •■*' V.   •• *
                                                                             IRfM-nhl £145483^^ jpCi
                                                                        ■IJs^Agy CV^US USTED ^ CL^ Uyj jfis< [@l
                                                                                                               ifr^      Mafte in China WCD DELL
                                                                                                                          DP/N: M12¥MAOO Reg Model: P5SF
                                                                           MUHIllI„T-—   1-1'iimi
                                                                                    I Im III   ■ flTTTTTrl          CAN<CES.3(BJ/W/WB-3rBJ /Reg Type No.: P58F001
                                                                                                              38533378754
                                                                        SER^/1CETAG(S/N):HJP9S1C2, IWGYR:2016 EXPRESS SERVICE CODE
                                                                                                                                                                             W'3^h
Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 25 of 27
       Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 26 of 27




                                    ATTACHMENT B

       1.    All records on the Devices described in Attachment A that relate to violations

of 21 U.S.C. §§ 841(a)(1), 846 involving STULL including information pertaining to the
following matters:

             a.       Lists of customers and related identifying information;

             b.       Types, amounts, and prices of controlled substances as well as dates,
      places, and amounts of specific transactions;

             c.       Any information related to sources of controlled substances

     (including names, addresses, phone numbers, emails, notes or any other identifying
      information);

            d.        Any information eoneeming the transportation or shipment of
      controlled substances;

            e.        Communications regarding controlled substance offenses;

            f.       All bank records, cheeks, credit card bills, account information, and
     other financial records;

            g.       Evidence related to the possession, use, storage, or purchase of any
     vehicles, vessels, or other items that could be used as a means of transporting
     controlled substances;

            h.       Evidence, including geoloeation records, related to locations used as

     meeting places, places used to store proceeds, instrumentalities, controlled
  Case 5:20-mj-00575-P Document 1 Filed 11/20/20 Page 27 of 27




 substances, firearms possessed or used in the furtheranee of drug trafficking, or
 other eontraband;

        i.     Phone eall reeords(incoming, outgoing, missed ealls), voieemail, text
 messages (mms/sms/picture/video/ete.), emails, video ehats, direct messaging,
 eneoded messaging, mobile applications, and all other forms ofeommunieation that
 could be utilized to plan and discuss the transportation, paekaging, distribution, sale,
or eoneealment of eontrolled substances or drug proeeeds;

       j.      Evidenee of user attribution showing who used or owned the Devices
at the time the things deseribed in this warrant were ereated, edited, or deleted, such
as logs, phonebooks, saved usemames, passwords, doeuments, and browsing
history;

       k.     Any digital data or material including video, audio, and still
photography, lists, notes, and other text data relating to the distribution ofeontrolled
substanees; and

       1.     Call history, eontaet name and numbers, voiee and text messages,
emails, pietures, videos, and/or other eleetronie data relating to drug aetivity.
